SMITH, P. J.
(concurring specially). I am inclined h> the view that the case of Bon Homme County v. McLouth, 19 S. D. 555, necessarily overruled the decision of this court in Whitbeck v. Sees, 10 S. D. 417. In the former case the court held that the rule of liberal interpretation of the complaint should be applied, where an objection to the sufficiency of the complaint was sustained. In the latter case the court held that this rule could only be applied where the objection had been overruled and the -case tried on its merits. The error in the McLouth case was in holding that the rule referred to cou-ld “only be invoked where such objection has been overruled.” I think the same rule is applicable alike in -both cases. In neither case can it be applied where, allegations essential to constitute a cause of action are omitted from thé complaint. *194In such case the complaint is -bad, whether the objection to it be sustained or overruled. I cannot conceive o-f a case in which the rule of interpretation could be made so elastic as to supply an essential averment, wholly lacking in the complaint.
1 concur' in the -conclusion announced in Judge Whiting’s opinion.